The seventy-second regular session of the General Assembly is being convened at a time of historic transition in Liberia and during a period of acute challenges to the global order. Today we face the threat of climate change, the violence of terrorism, the risks and indignaty of migration and a nuclear escalation on the Korean peninsula. Moreover, there is a race against time to accommodate a restless, youthful population in search of opportunity and a brighter future.
I would like to congratulate the Secretary-General on his election. His progressive and creative leadership
assures us of his commitment and his action to reform the United Nations for increased efficiency, better coordination and gender parity by 2021 at the senior leadership level. My delegation is also pleased with the initial steps taken towards the implementation of the Sustainable Development Goals.
I also wish to congratulate Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session. His vast experience and strong diplomatic skills assure us that he will steer the affairs of this session in an effective manner. The Liberian delegation offers him its full cooperation and support.
I would also like to recognize Mr. Peter Thompson of Fiji for his stewardship over the past year, which saw the launch of the 2030 Agenda for Sustainable Development and the successful conduct of the first Ocean Conference.
Our theme this year is “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, which aptly captures a universal aspiration. I hope that, at the conclusion of our deliberations, we will forge a consensus and renew our commitment as leaders to transform the lives of our peoples and meet our responsibilities to our planet. The work of the United Nations has never been more important to the search for peace and sustenance for global stability than it is today.
By its Charter and its purposes, the United Nations continues to represent the genius of our collective ability to live together in peace and harmony. It still offers great hope to a troubled world. Liberians bear witness to this truth and remain grateful to the United Nations, and all of its organs and agencies, for the critical security interventions and continued support for Liberia’s recovery and democratic aspirations.
Eleven years ago, in September 2006, I stood before the Assembly (see A/61/PV.11) as the newly elected President of the Republic of Liberia and the first woman to be democratically elected as a Head of State on the African continent. When I speak to women in Africa and across the world, I am humbled by the inspiration drawn from my experience. The next generation must belong to women.
Today I address the Assembly for the last time as I bring my two terms of elected office to a close. Liberia is just 22 days away from historic legislative and presidential elections. It will mark the first time in 73 years that political power will be handed over peacefully and democratically from one elected leader to another. That will pave the way for the next generation of Liberians to lead the country into the future.
The election will signal the irreversible course that Liberia has embarked upon to consolidate its young, post-conflict democracy. Democracy is on the march in Liberia and, I believe, on an irreversible path forward on the African continent. I thank all our partners who have made meaningful contributions — financial and in kind — to ensure peaceful elections, and those organizations that will deploy observer missions to attest to the integrity of the election process.
I assumed office after 25 years of development reversal, which was further compounded by a 15-year civil war. We have made great progress and laid the foundation for the next democratic Government. We have reshaped the armed forces of Liberia and the Liberia national police and have professionalized our customs and immigration services and the small Liberian coast guard. We are proud to report that, since the formal turnover of security responsibilities to our Government, Liberia has remained stable, peaceful and secure.
We transformed the economy from a growth rate of less than zero to more than 8.7 per cent in 2013, until the health crisis and plummeting commodity prices brought a downturn to our economic recovery. Liberia has adjusted. We are resilient, and we embrace diversification. Our focus today is on strengthening the agriculture sector for value-addition and infrastructure development, with emphasis on roads and energy industrialization.
Previously dysfunctional public institutions now have the capacity to respond to the needs of our citizens through decentralized county service centres, with ownership by strong local Governments. And from the tragedy of the health crisis, we are strengthening our health-care systems, prioritizing prevention and delivering capacity at the community level. The impact is being felt. Life expectancy progressed from a low 47 years to a hopeful 62 years, with a reduction in maternal deaths from 1,400 to 1,100 — an annual rate of reduction of 3.4 per cent. The poverty rate has decreased from 63.8 per cent in 2007 to 50.9 per cent in 2016.
Infrastructure has been repaired and restored, and we continue to rehabilitate damaged roads and construct new ones. Cities and towns are bustling with new life, thanks to the increasing provision of electricity, potable water and technology. It is now possible to receive voice and data on phones and mobile devices from virtually everywhere in the country, at competitively low prices.
Liberia has enjoyed the benefit of multilateralism through the full support provided by the United Nations, the African Union and the Economic Community of West African States (ECOWAS). From being a pariah State, Liberia has gradually regained the confidence of nations and has even risen to assume leadership roles in regional bodies — specifically of ECOWAS and the Mano River Union.
I was personally privileged to play a role in the formulation of the 2030 Agenda for Sustainable Development as co-Chair of former Secretary-General Ban Ki-moon’s High-level Panel on the Post-2015 Development Agenda and to help frame the African common position as Chair of the African Union high- level committee.
There is so much more to share about Liberia’s post-conflict transformation — how we have empowered ordinary citizens and a shared sense of citizenship, giving women, including market and rural women, a voice and the right to be heard. We have continued to transform the health-care and education systems, engender the entrepreneurial spirit in our youth, our vibrant media and our civil society. We are establishing cross-border development corridors to enhance regional trade, and we are strengthening the rule of law to tackle systemic undermining of integrity.
Liberia is experiencing the birth of a post-conflict artistic community in song, hip-hop, painting, poetry, storytelling and fashion.
Liberia has come a long way. We could not have accomplished all of that without the Organization — its political leadership, the generosity of its economic development support, humanitarian contributions and, most important, the stabilization and security provided to our country through the United Nations Mission in Liberia.
I applaud you, Mr. President, and your predecessors, the Member States and United Nations civil servants around the world who have sacrificed in order for us to see the very first generation of school-age children growing up in an environment of peace, free of the violence of civil conflict. Liberia’s transformation was powered by a world community that made a shared commitment to deliver peace to a country and a subregion beset by civil conflict and cross-border destabilization. The United Nations and its partner nations were of one mind, and from that global unity a new democratic Liberian State was born. Liberia is a post-conflict success story. It is the Organization’s post-conflict success story.
As I bid farewell to the Assembly today, and to my fellow Heads of State, I have a few parting thoughts.
First, remember Liberia, which is making vibrant efforts to apply the tenets of democracy. Consider the lives saved, the wealth created, the stability assured because this global body led at a time of great uncertainty in our subregion and around the world. I ask the States Members of the United Nations to continue to lead, to spread the values of democracy, human rights and good governance, while strengthening solidarity for economic transformation and social resilience. It is often in times of transition that great leaders emerge and institutions are strengthened.
Secondly, I recall that two years ago, at its seventieth session, the Assembly adopted the 2030 Agenda for Sustainable Development, which includes 17 Goals that encapsulate the aspirations of Member States to eradicate poverty and reduce, if not eliminate, inequalities within and between countries. Our commitment to achieving the Goals must be unwavering, because progress in that area is inextricably linked to ending conflict and sustaining peace.
Thirdly, real progress remains elusive in the lingering effort to reform the Security Council and make it more responsive to current global realities. The call for that reform must be pursued more robustly towards an early conclusion. Africa’s views are well articulated in the Ezulwini Consensus. Today African nations are participating in strong regional and subregional bodies, which are evolving — adopting measures to secure and preserve peace and security, while strengthening economic integration.
The United Nations, as the pre-eminent world body, must also continue to evolve to more effectively serve the common interests of all Member States. It must continue to chart the way forward. In its capable hands rest the hope and aspirations for a more just, peaceful and humane world, for the sake of our people and our planet.